Citation Nr: 1723897	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  

In May 2014, the Board reopened the claim and remanded the issue to the Agency of Original Jurisdiction (AOJ) for development.  The Board, again, in September 2016, remanded the issue for development; the claims file has been returned to the Board for adjudication.


FINDING OF FACT

The Veteran has experienced recurrent symptoms of bilateral hearing loss since his separation from service to the present.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 38 C.F.R. §3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Organic neurological disorders, including sensorineural hearing loss, are listed as such chronic conditions under 38 C.F.R. § 3.309 (a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  38 C.F.R. §  3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In a July 2007 statement, the Veteran asserted that his bilateral hearing loss is related to an accident in-service, in Korea, wherein he was standing close to a tank that was firing.  The Veteran's Form DD-214, his service separation form, shows that his military occupational specialty (MOS) was armor crewman and that he had service in Korea.  The Veteran is competent to report his in-service experience with noise and it is significant that his MOS supports the conclusion that he was indeed exposed to noise related to firing armor, including tanks.  There is no evidence that the Veteran is not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

The Veteran's service treatment records indicate that in September 1963, he reported that his right-ear hearing acuity had decreased.  His service treatment records include results of audiograms that, considering the standards set forth by the American Standards Association (ASA) and the International Standards Organization (ISO)-American National Standards Institute (ANSI), show threshold shifts in bilateral hearing acuity. 

On VA examination in February 2010, the Veteran's puretone thresholds, in decibels, for the right ear were 15, 20, 35, 70, 75, and for the left ear were 10, 15, 45, 70, 75, each measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies, bilaterally; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385. 

In February 2010, December 2010, June 2011, June 2014, and December 2016, the AOJ obtained etiological opinions as to whether the Veteran's current bilateral hearing loss was incurred in service.  Each opinion was negative, and examiners cited the Veteran's normal bilateral hearing acuity at separation from service, evidence of in-service hearing loss considered as resolved by later in-service audiograms, and the Veteran's reported onset of hearing loss as 12 years prior during his February 2010 VA examination.  

It does not appear that the examiners considered the Veteran's competent and credible, and thus probative, lay statements as to experiencing the sensation of progressively worse bilateral hearing loss since service.  In his May 2007 claim, the Veteran reported in-service for hearing loss.  Private treatment records dated in February 1997, many years prior to his claim of entitlement to service connection, indicate that the Veteran had moderately severe bilateral hearing loss.  In his July 2007 statement, he complained of progressively worse hearing loss since the in-service incident standing near a firing tank.  During VA treatment in December 2009, the Veteran reported progressively worse hearing loss, with an onset during service with an artillery unit.  The Veteran is competent to report experiencing such and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  The Board cannot explain why the Veteran reported the onset of his hearing loss as 12 years prior, during his February 2010 VA examination.  It is possible that 12 years prior was the time at which such became severe enough to seek treatment, as his private treatment records dated near that time demonstrate moderately severe bilateral hearing loss.  In any event, the negative VA etiological opinions are of little probative value, as they did not consider the Veteran's lay statements demonstrating progressively worse hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

In sum, of record is evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability, conceded in-service acoustic trauma, and probative evidence of bilateral hearing loss that existed from the time of separation from service to the present.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309, 3.385; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


